PER CURIAM.
Having considered the appellant’s response to the Court’s show cause order dated December 14, 2000, the Court has determined that the Notice of Appeal was untimely as to the Summary Final Judgment rendered December 16, 1992. Also, the Notice of Taking Deposition, which the appellant seeks to appeal, is not a court order and, as such, is not appealable. See Fla.R.App.P. 9.030(b)(1) (listing only court orders as bases for review). Therefore, this appeal is hereby dismissed.
BARFIELD, C.J., WEBSTER and VAN NORTWICK, JJ., concur.